Alvey, J.,
filed the following dissenting opinion :
I dissent from the opinion of the majority of the Court in this case, and agree with Judge Bowie, that the decree of the Court below should he reversed, and the hill dismissed.
Whether the wife he guilty of the offence charged against her hy her husband, is a question in regard to which I give no opinion; nor do I think it necessary to declare the innocence of the wife, in order to conclude that the husband has no proper standing in Court.
The offence of which the wife is charged, if she he guilty, was committed in the summer of 1873 ; all the evidences of that offence, upon which the charge is made, became fully known to the husband in the latter part of the summer of that year; and he and his wife returned from Europe to Baltimore in the fall following. Upon their return to Baltimore they at once separated, and lived apart. This was at the instance of the husband, and, according to the evidence, one of the objects of separation was, that the husband might have time within which to test his feelings, with the view of possible reconciliation.' After the lapse of nearly a year, the deed of separation of the 31st of October, 1874, was executed hy the parties. That deed was made with full knowledge of all the circumstances of the case, and after the lapse of sufficient time not only for fully testing the feelings but for the most deliberate consideration, it was made, moreover, under the advice and direction of very prudent and discreet counsel, after weighing and considering all the facts of the case, and determining what was best and most *577judicious for all the parties concerned, the children as well as the parents. The motives and reason for making the deed are fully and clearly set forth on the face of the deed itself; and there is no reasonable ground whatever shown for breaking up this family settlement of their unhappy differences. The deed recites “that whereas the said John D. Kremelberg and Gertrude J. Kremelberg, his wife, have had unhappy differences, and have been separated and living separate and apart for nearly a year past, and still are, and in order to avoid painful litigation, and for the happiness and interest of their children and of all concerned, have agreed as a settlement of cdl differences and causes of differences between them, to continue to live separate and apart henceforth, on the terms set forth in this deed of separation.” Under this deed, the parties continued to live separate until the 29th of March, 1877, when the present bill was filed;—a period of nearly two years and a half from the time of making the deed, and nearly three years and a half from the time of their return from Europe, and after all the evidence upon which the present application is founded had become fully known to the husband. It is not alleged, nor is it pretended to be shown in proof, that there has been any subsequent disclosure affecting the.chastity of the wife; nor is it pretended that there was any difficulty or obstacle whatever in the way of producing all1 the proof now relied on immediately after their return from Europe. It is abundantly shown, by the proof produced by the husband himself, that .the character of the wife for chastity and virtuous deportment, both before and since the summer of 1873, was and has heen most exemplary, and above all reproach. Why then, after all this delay, and after the settlement of all differences by the execution of the deed of separation, with full knowledge of all the tacts of the case on the part of the husband, should this application be made for the dissolution of the marriage, and the vaca*578tion of the deed of separation ? I must confess that I am at a loss to understand upon what principle, consistently with authority and established doctrine upon the subject, the present application can be favorably entertained.
While it may be conceded that the husband is not, ordinarily, barred of his right to divorce by reason simply of his having executed a deed of separation and settlement after knowledge of his wife’s adultery, yet the fact of such deed does afford a strong ground of opposition; and when coupled with other facts, such as great delay, without sufficient explanation, the bar is rendered complete.
The effect of delay alone is very strong against the application, if not accounted for, by alleging and showing such circumstances as will justify the delay in making the complaint. This is clearly stated by Sir William Scott, a high authority upon this subject, in his judgment in the case of Mortimer vs. Mortimer, 2 Hagg., Const. Rep., 310. That great Judge, acting upon the allegation of a husband charging his wife with adultery, said: “ The first thing which the Court looks to, when a charge of adultery is preferred, is the date of the charge, relatively to the date of the criminal fact charged, and known by the party; because, if the interval be very long between the date and knowledge of the fact, and the exhibition of them to this Court, it will be indisposed to relieve a party, who appears to have slumbered in sufficient comfort over them; and it will be inclined to infer either an insincerity in the complaint, or an acquiescence in the injury, whether real or supposed, or a condonation of it. It, therefore, demands a full and satisfactory explanation of this delay, in order to take it out.of the reach of such interpretation.” So, again, in the case of Cood vs. Cood, 1 Curteis, 755, upon an application of a husband to be divorced from his wife upon the ground of adultery alleged to have been committed by the latter, Dr. Lushington, in the cours'e of his *579judgment, said: “ The principle of this Court, and of all Courts, is, that the husband ought to proceed with such celerity as the case admits of, to obtain the remedy he seeks; hut I conceive it is also settled, that if any circumstances occur, which reasonably prevent him from proceeding, he is not thereby debarred from doing so at a time more convenient to him.” We have seen what delay occurred in this case before making the application; and the fact of the execution of the deed, when considered in connection with this great delay, without a pretence of any subsequent discovery of facts reflecting rrpon the question of guilt of the wife, and nothing alleged or proved to show any greater reason or necessity for filing the hill at the time it was filed than existed at the date of the deed, constitutes, in my judgment, a complete bar to relief. In the case of Brown vs. Brown, 5 Gill, 249, where husband and wife had actually separated, the wife having deserted and persistently refused to cohabit with her husband for a period of ten years, and afterwards they selected their own remedy by the execution of a deed of separation, and continued to live separate, without any new circumstances transpiring to produce a change in their relations subsequent to the date of the deed, upon the application of the husband, the Court refused to grant a decree a vinculo matrimonii, upon the distinct ground that the parties had settled their differences, and that the-Court was averse to disturbing in any manner the deed of separation. That was a case, it is true, of abandonment by the wife; hut abandonment, equally with adultery, constitutes cause of divorce a vinculo matrimonii, under the statute; and the application for the one cause equally as for the other is founded upon the wilful misconduct of the party complained against. The decision just referred to was made by an able Chancellor, the late Chancellor Johnson, and upon appeal, his judgment was affirmed by our predecessors in this Court, for the reasons assigned by the *580Chancellor for his decree. The decision in that case has stood as the settled law of this State for the last thirty years; and, as a precedent, I think it is of great force against the present application.
The facts alleged as an excuse or justification for filing the bill, and seeking to break up and get rid of the family settlement of all differences and causes of differences between husband and wife, are, in my judgment, utterly futile. The fact that the wife went to the husband’s house after the making the deed, when viewed in. the light of attending circumstances, amounts to literally nothing. She went by the advice of a friend to seek reconciliation with her husband, and she only remained one night. Every circumstance, however, attending her short stay, has been greatly colored and magnified, in order to give importance to the fact of the visit. But, if any significance whatever could be justly attached to the fact, it was fully condoned by the husband, when he paid up the subsequent arrears of the annuity under the deed of settlement. And, as to the allegation that the wife neglected or refused to send one of the little children to school, in violation of her duty under the • deed, it is abundantly shown that the child was not in a condition to be sent to school; that it was in feeble health, and that the physician attending it had advised against sending it to school until improved in health. And as to the construction of the deed with respect to the control of the two female children, that was a question that could have been easily settled; the mother and her counsel were certainly at liberty to insist upon what they supposed to be a fair construction of the deed, without incurring the hazard of breaking up the entire settlement.
The application was made to the Court below for the exercise of a double jurisdiction. Eirst, that of a divorce Court; and second, that of an ordinary Court of equity. Hence the prayer for a divorce a vinculo matrimonii, and *581also for the vacation of the deed of separation and settlement.
In the exercise of the jurisdiction over the subject of divorce, the Court below granted the divorce as prayed by the husband, and a majority of this Court have affirmed the decree in that respect; hut that part of the decree of the Court below that was passed in the exercise of its ordinary equity jurisdiction, vacating entirely the deed of separation, has been reversed,, so far as the same relates to the annuity agreed to be paid to the wife. In this latter part of the decree of this Court I entirely agree, though I am of opinion that the decree appealed from should have been reversed in toto. It is very clear, I think, both from decisions in the Courts of common law and those in the Courts of equity, that a deed of separation, so far as its property provisions are concerned, if valid when executed, does not become invalid by reason of the subsequent dissolution of the marriage for adultery committed by the wife before the deed was made. This subject was fully considered in the case of Evans vs. Carrington, 2 D. F. & J., 481. And if the deed does not fall as the legal consequence of the dissolution of the marriage, there is clearly nothing in this case that could induce the Court, as there was in the case of Evans vs. Carrington, to declare the deed void.
There is another subject upon which I must add a few words, and that is, the omission in the decree of this Court to make any provision in regard to the children, or the right of access to them. By the deed of separation, it was distinctly agreed between the husband and wife, that reasonable access to and enjoyment of1 the society of their children should continue and he allowed to the parties respectively. This provision in the deed has been stricken down as a covenant between the parties, and the decree of this Court contains no provision upon the subject; and consequently, the mother may he entirely excluded from all access to *582her children. For this I can perceive neither reason nor justice, to say nothing of the natural claims of the mother. In the recent case of Hill vs. Hill, 49 Md., 450, this Court ordered the revival of a provision in a decree of divorce, which secured to the mother, upon whose adultery the divorce was granted, a restricted access to her child ; and if upon the circumstances of that case it was proper, as it doubtless was, to secure to the mother access to her child, I think liberal access to her children ought to be secured to the mother in this case.